Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 1 of 10

UNITED STATES DISTRICT COURT
District of Massachusetts
DOCKET NO.:

 

MICHAEL DEVINE,
Plaintiff,
V.

TOWN OF HULL, TOWN OF HULL
SCHOOL COMMITTEE, DAVID
TWOMBLY, STEPHANIE PETERS,
JENNIFER FLEMING, LUCAS
PATENAUDE, and ERIC HIPP, each in
their capacity as members of the Town of
Hull School Committee,

 

Defendants.

 

COMPLAINT
I. INTRODUCTION
This is a complaint which alleges, inter alia, discrimination based on
sexual identity/preference, a breach of contract, defamation, and violations of the
United States and Commonwealth of Massachusetts Constitutions. The
statutory requirements of M.G.L. c. 151B, §9 and the Massachusetts

Commission Against Discrimination (MCAD) have been complied with in all

respects.

li. PARTIES
1. Michael Devine is a resident of Marshfield, Plymouth County, Commonwealth
of Massachusetts.
2. The Town of Hull is a duly enacted government entity and is a political

subdivision of the Commonwealth of Massachusetts.
Case 1:21-cv-11230-DPW Document 1 Filed 07/29/21 Page 2 of 10

The Town of Hull School Committee is a duly enacted governmental entity
and is the operational arm of the Town of Hull for the Hull Public Schools.
David Twombly, Stephanie Peters, Jennifer Fleming, Lucas Patenaude and
Eric Hipp are, or were, individual members of the Hull Public School
Committee during the complained of offense. All the actions of Defendants

were while acting under color of State law.

FACTUAL ALLEGATIONS

5.

On or about August 2, 2017, Michael Devine was appointed Superintendent
of the Hull Public Schools. Prior to said appointment, Mr. Devine was

employed as an Administrator and Principal by the Hull Public Schools.

. Due to exemplary performance reviews of Mr. Devine, the School Committee

extended the term of Mr. Devine’s contract on two occasions. The most
recent contract dated September 18, 2019, extended Mr. Devine’s term as
Superintendent to June 20, 2023.

In or around September 2019, a 21 year old individual, Ryan Hauter, who
formerly attended Hull Public Schools, contacted a school official, Andrea
Centerrino, and informed her that he had recently been texting with Mr.
Devine.

At the time of the texting, Mr. Hauter resided in Florida and was no longer
subject to the rules and regulations of the Hull Public School system or
affiliated in any manner with the Town of Hull.

Mr. Hauter informed Ms. Centerrino that he initiated the text communications

with Mr. Devine. There is no evidence to the contrary.
Case 1:21-cv-11230-DPW Document 1 Filed 07/29/21 Page 3 of 10

10. The communication with Mr. Hauter was strictly through text exchange with
no in person contact.

11.Mr. Hauter, in one of his texts, stated he “loved” Mr. Devine.

12. Despite consensual text exchanges being between two adults, having nothing
to do with the Hull Public Schools or Mr. Devine’s duties and responsibilities
as Superintendent, Ms. Centerrino chose to inform a school official, Nicole
Nosek, of her conversation with Mr. Hauter.

13. Despite simple text exchanges between two adults (Hauter and Devine), the
Town of Hull engaged the services in early February 2020 of John Guilfoil
Public Relations, LLC (hereinafter “Guilfoil’), to “investigate” the exchange.

14. Guilfoil is a self-described “full service communications consultancy and
public relations agency that provides media relations ...”. Guilfoil does not
describe itself as having any experience in investigations involving
municipalities or conduct in violation of teacher-student policies therein.

15. Despite having no investigative experience, as described above, Guilfoil,
through its appointed representative, conducted an investigation into the texts
between the two adults.

16.At some point between September 2019 and February 2020, prior to the
completion of the Guilfoil investigation, the Town of Hull suspended, without
justifiable cause, Mr. Devine and issued press releases stating that the
suspension was for “personal misconduct”. This subjected Mr. Devine to a
whispering wonderment among Hull citizens as to what exactly Mr. Devine did

wrong. Further, the Town of Hull made a criminal referral to the Hull Police
Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 4 of 10

Department regarding the texts. The Hull Police Department found that there
was no criminal offense to investigate.

17. There is no evidence that Mr. Devine acted inappropriately or engaged in
personal misconduct toward any student while they were a student of the Hull
Public Schools. Further, there is no evidence that any of the contact between
Mr. Devine and former students was inappropriate.

18.Mr. Devine is gay. Around the time of the Guilfoil investigation, a school
committee member inquired whether Mr. Devine was gay.

19. Notwithstanding the fact that one’s sexual orientation is a protected right, the
Guilfoil investigation continued

20.Further, in the course of the Guilfoil investigation, a school committee
member stated to Mr. Devine that he is giving the “gay cause” a bad name by
his interaction with Mr. Hauter, the 21 year old adult.

21. There are a multitude of incidents where a Hull Public School employee has
communicated, by various means with former students who were adults
without the termination of their contract, including notably by a female
employee with Hauter.

22.On information and belief, the Town of Hull did not undertake any
investigations or disciplinary proceedings as a result of these communications
which were between heterosexuals.

23.At some point Guilfoil issued its investigatory report titled “Administrative
Review, Conduct of the Superintendent Prepared for Hull Public Schools’.

The report was not dated.
Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 5 of 10

24. Despite repeated requests for a copy of the report by Mr. Devine’s then legal

representative, a copy of same was not provided in a timely manner prior to

an administrative hearing.

25.As a result, Mr. Devine was not afforded a meaningful opportunity to address

the charge of inappropriate or personal misconduct with an adult who was a

former student.

26.As a result of the conclusions drawn by the investigative report, Mr. Devine

received a Notice of Intent to Terminate Employment. A termination hearing

was scheduled and held on April 28, 2020. During the hearing, the Hull

Public School Committee members refused to answer any questions from Mr.

Devine’s attorneys regarding the investigation, the underlying facts supporting

their intent to terminate or the contents of the report.

27. The Guilfoil report based its conclusions on the following documents:

a2 9 5 o

e.

Hull Public Schools’ Staff-Student Relations Policy;

Hull Public Schools’ Sexual Harassment Policy;

Hull Public Schools’ Staff Complaints and Grievances Policy;
Hull Public Schools’ Public Complaints Policy; and

Hull Public Schools’ Bullying Policy.

28. In addition, the report cited the: a) American Association of School

Administrators and b) Massachusetts of School Administrators policies.

29. Of note is the fact that none of the cited documents govern conduct between

an educator and an adult who happened to have been a student years earlier.

30. The chief investigator for Guilfoil Investigations, Gregory J. Foley Sr.,

somehow and somewhat incredulously concluded that a school committee

has authority and jurisdiction over a consensual relationship between two

5
Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 6 of 10

adults, one of whom who was no longer associated in any capacity with the
Town of Hull.

31.On April 28, 2020, the School Committee voted 5-0 to terminate Mr. Devine’s
2019 contract as Superintendent.

32.As a result of the concerted actions by the Defendants, Mr. Devine has been
forever labelled with a scarlet letter of personal impropriety thereby denying
him any meaningful future employment in his chosen profession.

33.As a proximate result of all of the above, Mr. Devine has suffered a
deprivation of his chosen profession, consequential damages from breach of
contract, emotional distress, a pecuniary loss and the interference with his
guaranteed rights pursuant to the United States and Massachusetts

Constitutions.

COUNT I — VIOLATION OF CIVIL RIGHTS
(42 USC § 1983 and 1985 and Article 16 of the Massachusetts Declaration of

Rights)

34.Paragraphs 1-33 are incorporated herein as if fully set forth herein.

35. The First Amendment to the United States Constitution provides that
“Congress shall make no law... abridging freedom of speech...” U.S. Const.
Amend I.

36. The Fourteenth Amendment to the United States Constitution provides that
no State may deprive persons of liberty without due process of law.

37. The Defendants, a municipality and certain municipal officials named in their

individual capacities, are bound by the First and Fourteenth Amendments.
Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 7 of 10

38.Acting with personal hostility to Plaintiff, the Defendants caused Plaintiff to be
subjected to a deprivation of his constitutional rights.

39. Plaintiff's rights are secured and guaranteed by the United States Constitution
and the laws of the United States and the Commonwealth of Massachusetts.

40. The Defendants purposefully discriminated against Plaintiff due to his sexual
orientation and preference.

41. The Defendants’ conduct was knowing and reckless.

42. The conduct of the Defendants both individually and in concert with others
reflect a gross abuse of power and has individually discriminated against and
deprived Plaintiff the right to exercise and enjoy rights, privileges and
immunities afforded all individuals regardless of sexual orientation or
preference.

43.In depriving Plaintiff of the rights secured by the U.S. Constitution and the
laws thereunder, the Defendants acted so as to intimidate, threaten and
coerce Plaintiff.

44. The Defendants’ actions collectively and individually violate the following civil
rights of Mr. Devine:

a) Freedom of Speech and Freedom of Association as guaranteed pursuant
to the United States and Massachusetts Constitutions;

b) The right to Due Process under the law guaranteed by the Fourteenth
Amendment;

c) The right of sexual preference without consequence;

d) The Equal protection clause of the Fourteenth Amendment;
Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 8 of 10

e) Violations of Title VII of the Civil Rights Act of 1964.

45. The Defendants’ actions were intentional, malicious, willful, wanton, obdurate
and in gross and reckless disregard of Plaintiff's constitutional rights.

COUNT II - BREACH OF CONTRACT

46.Paragraphs 1-45 are incorporated herein as if fully set forth herein.

47.On or about September 18, 2019, Mr. Devine and the Hull School Committee
executed a contract which appointed Mr. Devine as Superintendent of the
Hull Public Schools. The term of the contract was July 1, 2019 through June
30, 2023.

48. The contracted compensation for the first year was $173,400.00. The
compensation was to be adjusted in each subsequent year beginning on July
1, 2020.

49. The Defendants breached the contract with Mr. Devine by terminating the
contract without legal cause.

COUNT Ill - DEFAMATION

50.Paragraphs 1-51 are incorporated herein as if fully set forth herein.

51. The Defendants’ actions have caused Mr. Devine to be defamed, held up to
ridicule and have affected Mr. Devine’s ability to be gainfully employed in his
chosen profession.

COUNT IV — INTENTIONAL INFLICTION
OF EMOTIONAL DISTRESS

52.Paragraphs 1-51 are incorporated herein as if fully set forth herein.
53. The Defendants’ outrageous actions constitute an intentional infliction of

severe emotional distress upon Mr. Devine.
Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 9 of 10

COUNT V — NEGLIGENT INFLICTION
OF EMOTIONAL DISTRESS

54.Paragraphs 1-53 are incorporated herein as if fully set forth herein.
55. The Defendants’ actions constitute a negligent infliction of severe emotional

distress upon Mr. Devine.

COUNT VI— BREACH OF IMPLIED COVENANT OF
GOOD FAITH AND FAIR DEALING

56. Paragraphs 1-55 are incorporated herein as if fully set forth.
57. The Defendants’ actions in breaching the contract in bad faith failed to fairly
act towards Plaintiff in their actions.
COUNT Vil- VIOLATION OF M.G.L. C. 151B
58. Paragraphs 1-57 are incorporated as if fully set forth herein.
99. The Defendants’ actions unlawfully discriminated against Plaintiff in his
employment due to his sexual orientation.

COUNT VIlI- INTERFERENCE WITH
ADVANTAGEOUS ECONOMIC RELATIONS

60.Paragraphs 1-59 are incorporated as if fully set forth herein.

61. The conduct of the Defendants’ as alleged herein has acted to deprive
Plaintiff and interfere with Plaintiffs advantageous and economic relations.

62. Defendants’ actions have actually and proximately caused and continue to

cause Plaintiff damages.

WHEREFORE, the Plaintiff prays for judgment on all counts for compensatory

and punitive damage under all applicable law including pre-and post-judgment interest,
Case 1:21-cv-11230-DPW Document1 Filed 07/29/21 Page 10 of 10

reasonable costs and attorney fees and such other relief as the law may allow that the

Court deems just and proper.

THE PLAINTIFF CLAIMS A RIGHT TO A JURY TRIAL ON ALL COUNTS.

Plaintiff, Michael Devine,
By His Counsel,

   

India L- Minchoff, Esq. (652456)
Emma 8. Funnell, Esq. (704217)
Law Offices of Russo & Minchoff
123 Boston Street, 15! Floor
Boston, MA 02125

Telephone 617/740-7340
Facsimile 617/740-7310
india@russominchofflaw.com
emma@russominchofflaw.com

10

ve 4
oo 4 ,

 

Stephen J. Kuzma, Esq. (547522)
100 High Street, 11% Floor
Boston, MA 02110

- 617/338-3020 telephone

617/426-2102 facsimile
koozlaw@juno.com
